DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 31 October 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  The Information Disclosure Statement filed 31 October 2019 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-20 are not focused to a statutory category.  Independent Claims 1, 9, and 15 are method claims that do not recite any computer architecture components to support the step limitations as well as the respective dependent claims.  The step limitations are perceived to be performed by a person with pencil/pen to paper, or person-to-person verbally/visually.  Despite this failure to pass Step 1, the Examiner continues with the abstract idea analysis.
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“providing multiple drivers a daily work flow process to a/vehicle driver(s); 
enabling each of/the driver(s) to initiate the start of a dock detention timer at an individually identified shipping dock using the daily work flow process; 
determining the end of the dock detention period for each driver at each individually identified dock without input from the driver;
calculating the dock detention period for each individual identified dock; 
accumulating/aggregating the dock detention periods for all of the individually identified docks; 
predicting the delay at an individually identified dock for a given day and time” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims do not recite computer components to support the claim limitations. 
	Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally gather(ing) dock detention data for a specific shipping dock used by multiple drivers with multiple vehicles.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity–business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ published Specification ¶’s 4-6) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Independent Claims 1, 9, and 15 are method claims that do not recite any computer architecture components to support the step limitations as well as the respective dependent claims.  The step limitations are perceived to be performed by a person with pencil/pen to paper, or person-to-person verbally/visually.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims do not recite any computer components to support the step limitations.
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  Independent Claims 1, 9, and 15 are method claims that do not recite any computer architecture components to support the step limitations as well as the respective dependent claims.  The step limitations are perceived to be performed by a person with pencil/pen to paper, or person-to-person verbally/visually. There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because there is no recitation of computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amirjalayer et al. (Amirjalayer) (US 2018/0293527) in view of Mantri et al. (Mantri) (US 2017/0011327).

With regard to Claims 1, 9, and 15, Amirjalayer teaches method(s) for calculating/predicting shipping dock detention (content constraints associated with a plurality of docks in a warehouse) periods for a vehicle(s) at shipping dock(s) (to minimize an amount of time that each of the plurality of trailers spends at the warehouse, wherein the solution to the linear problem comprises an assignments of one of the plurality of trailers to one of the plurality of docks, and (d) output the assignment;  assignment of trailers to docks for unloading and/or loading and the assignment of labor resources to trailers for loading and/or unloading) (see at least the Abstract, paragraphs 1-4, 33), said method(s) comprising: 

providing multiple drivers a daily work flow process to a/vehicle driver(s) (organizing assignments of each of a plurality of trailers to a plurality of docks in a warehouse) (see at least paragraph 4);
 
enabling each of/the driver(s) to initiate the start of a dock detention timer (labor constraints data 40 may include data indicative of an amount of labor (e.g., in man-hours) required to unload a trailer 18 having a certain amount of a given type of goods. Accordingly, by applying the labor constraints data 40 to known contents of a trailer 18 (e.g., from the trailer contents data 28), the warehouse management system 12 may be able to determine the total amount of labor needed to unload that trailer 18) at an individually identified shipping dock using the daily work flow process (Constraints that may apply to every dock in a warehouse may include, for example: a requirement that a trailer 18 that is already at a dock be assigned to that dock; a requirement that each dock have only a single trailer 18 at it at any given time; and/or a requirement that every trailer 18 only be assigned to a single dock at a time) (see at least paragraphs 29-33);
 
determining the end of the dock detention period for each driver at each individually identified dock without input from the driver (the warehouse management system 12 may be able to determine the total amount of labor needed to unload that trailer 18. The labor constraints data may additionally or alternatively include an availability of certain types of labor for unloading certain types of packages, in an embodiment, which data may partially overlap with aspects of the labor plan data 34. The warehouse management system 12 may use that amount of labor for each of a plurality of trailers 18 in its determination of dock-to-trailer assignments) (see at least paragraph 33);

calculating the dock detention period for each individual identified dock (the warehouse management system 12 may be able to determine the total amount of labor needed to unload that trailer 18. The labor constraints data may additionally or alternatively include an availability of certain types of labor for unloading certain types of packages, in an embodiment, which data may partially overlap with aspects of the labor plan data 34. The warehouse management system 12 may use that amount of labor for each of a plurality of trailers 18 in its determination of dock-to-trailer assignments) (see at least paragraphs 30-33); 

accumulating/aggregating the dock detention periods for all of the individually identified docks (any individual dock of the plurality of docks may be associated with two or more individual constraints. For example, a given dock may be well-suited for unloading multiple forms of packages. Each of those types of package forms may be associated with a given constraint, and such constraints may be prioritized) (see at least paragraphs 30-33, 47);
 
Amirjalayer does not specifically teach predicting the delay  at an individually identified dock for a given day and time.  Mantri teaches predicting the delay (estimated queuing delay; estimate queue delays) at an individually identified dock for a given day and time (estimating queue size and queue delays are well known in many different industries and situations, including digital network traffic, server request traffic (e.g., digital video streaming), and vehicle traffic at traffic lights, vehicle parking lots, airport check-in queues, and warehouse dock loading and unloading; calendar sub-profiles) in analogous art of warehouse dock loading and unloading for the purposes of:  “At a large break-bulk facility, knowing in advance the number of pallets waiting to be loaded at a particular dock may be useful in assigning loading  dock numbers to arriving empty trucks. Similarly, knowing the queue delay or real-time waiting time at a dock may be useful to direct bulk products to a less busy, lower-waiting time (see at least paragraphs 47, 72, 99, Title of Invention).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method of computing an estimated queuing delay as taught by Mantri in the system of Amirjalayer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	
With regard to Claim 2, Amirjalayer teaches sending the dock detention period to at least one of a remote database for accumulating with other data and a third party responsible for the vehicle’s route (see at least paragraphs 14-16).

With regard to Claims 3, 11, 16, Amirjalayer teaches wherein the daily work flow process includes an hours-of-service application on a mobile phone (see at least paragraphs 11-16).

With regard to Claims 4, 12, 17, Amirjalayer teaches wherein in the enabling step, the initiation of the start of the dock detention timer is enabled by a start interface/on a mobile phone (see at least paragraphs 11-16, 19, 24).

With regard to Claims 5, 13, 18, Amirjalayer teaches wherein the end of the dock detention period is determined by GPS data (see at least paragraphs 24, 25).

With regard to Claims 6, 13, 19, Amirjalayer teaches wherein the end of the dock detention period is a determined by measuring the speed of a vehicle (see at least paragraphs 24, 25).

With regard to Claims 7, 8, 14, 20, Amirjalayer teaches wherein, in the calculating step, the dock detention periods include at least one of/the staging, waiting and unloading periods (see at least paragraphs 28-35).

With regard to Claim 10, Amirjalayer teaches preparing a report with the accumulated dock detention period data (see at least paragraph 43).
 

Conclusion
		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623